     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 1 of 14 Page ID #:1




 1   Lauren Tegan Rodkey, Esq. (SBN: 275830)
 2   Youssef H. Hammoud, Esq. (SBN: 321934)
     Price Law Group, APC
 3   6345 Balboa Blvd, Suite 247
     Encino, CA 91316
 4   T: (818) 600-5564
 5   F: (818) 600-5464
     E: tegan@pricelawgroup.com
 6   E: youssef@pricelawgroup.com
 7
     Brian Brazier, Esq. (SBN: 245004)
 8   Price Law Group, APC
     8245 North 85th Way
 9   Scottsdale, AZ 85258
     T: (818) 600-5587
10
     F: (818) 600-5464
11   E: brian@pricelawgroup.com
12   Attorneys for Plaintiff David Garcia
13
14                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
15
16
     DAVID GARCIA                                       Case No. 2:18-cv-9413
17
                    Plaintiff,
18                                                      COMPLAINT AND DEMAND FOR
     v.                                                 JURY TRIAL
19
                                                           1. TCPA, 47 U.S.C. § 227 et. seq.
20
     CITIBANK, N.A.,                                       2. RFDCPA, Cal. Civ. Code § 1788 et.
21                                                            seq.
                  Defendant.                               3. Intrusion Upon Seclusion
22                                                         4. Cal. Civ. Code § 3294
23                                                      (Unlawful Debt Collection Practices)
24
                         COMPLAINT AND DEMAND FOR JURY TRIAL
25
            Plaintiff David Garcia (“Plaintiff”), through his attorneys, alleges the following
26
27   against Citibank, N.A., (“Defendant” or “Citi”):

28
                                                     -1-
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 2 of 14 Page ID #:2



                                           INTRODUCTION
 1
 2      1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection Act
 3
             (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates the
 4
             use of automated telephone equipment. Among other things, the TCPA prohibits certain
 5
 6           unsolicited marketing calls, restricts the use of automatic dialers or prerecorded

 7           messages, and delegates rulemaking authority to the Federal Communications
 8
             Commission (“FCC”).
 9
        2. Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt Collection Practices
10
11           Act (“RFDCPA”), CAL. CIV. CODE § 1788, which prohibits debt collectors from

12           engaging in abusive, deceptive and unfair practices in connection with the collection of
13           consumer debts.
14
        3.   Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy – Intrusion
15
             Upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts. § 652B
16
17           prohibits an intentional intrusion, “physically or otherwise, upon the solitude or

18           seclusion of another or his private affairs or concerns… that would be highly offensive
19
             to the reasonable person.”
20
        4. Count IV of Plaintiff’s Complaint is based upon Exemplary Damages, Cal. Civ. Code §
21
22           3284, which allows a Plaintiff to recover punitive damages “where it is proven by clear

23           and convincing evidence that the defendant has been guilty of oppression, fraud, or
24
             malice.”
25
                                    JURISDICTION AND VENUE
26
27      5. Jurisdiction of the court arises under 28 U.S.C. § 1331 and 47 U.S.C. § 227.
28
                                                     -2-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 3 of 14 Page ID #:3



        6. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part of the events
 1
 2         or omissions giving rise to the claim occurred in this District.

 3      7. Defendants transact business here; therefore, personal jurisdiction is established.
 4
                                               PARTIES
 5
 6      8. Plaintiff is a natural person residing in California.

 7      9. Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 8
        10. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 9
        11. At all relevant times herein, Defendant, Citibank, N.A., was a company engaged, by use
10
11         of mails and telephone, in the business of collecting a debt from Plaintiff which qualifies

12         as a “debt,” as defined by Cal. Civ. Code § 1788.2(d).
13      12. Defendant is a debt collector with its principal place of business located in New York,
14
           New York. Defendant can be served with process at 701 East 60th Street North, Sioux
15
           Falls, South Dakota 57104.
16
17      13. Defendant acted through its agents, employees, officers, members, directors, heirs,

18         successors, assigns, principals, trustees, sureties, subrogees, representatives, and
19
           insurers.
20
                                     FACTUAL ALLEGATIONS
21
22      1. Defendant is attempting to collect an alleged debt from Plaintiff.
23
        14. In or around January of 2018, Defendant began placing calls to Plaintiff’s cellular phone
24
           number ending in 7489, in an attempt to collect an alleged debt.
25
26
27
28
                                                      -3-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 4 of 14 Page ID #:4



        15. The calls placed by Defendant mainly originated from (877) 609-5710, (877) 609-5704,
 1
 2         (816) 420-4632 and (208) 822-2207. Upon information and belief, these phone numbers

 3         are owned, operated or controlled by Defendant or its agent(s).
 4
        16. On or about January 23, 2018, at 9:10 a.m., Plaintiff received a phone call from
 5
           Defendant on his cell phone; Plaintiff heard a short pause before one of Defendant’s
 6
 7         agents began to speak, indicating the use of an automated telephone dialing system.

 8      17. During this conversation, Plaintiff spoke to a representative, who indicated that
 9
           Defendant was attempting to collect a debt; Plaintiff clearly stated to the representative
10
           that he wanted Defendant to stop calling him.
11
12      18. That request was ignored as Plaintiff continued to receive phone calls from the

13         Defendant throughout the month of January, February, March, April, May, June and
14         July of 2018.
15
        19. On or about January 30, 2018, Plaintiff received a call from Defendant on his work
16
           phone. Plaintiff spoke to Defendant’s representative and informed them that they should
17
18         not call him anymore.

19      20. On or about March 23, 2018, at 10:01 a.m., Plaintiff received a call from Defendant on
20
           his cell phone; Plaintiff heard a short pause before one of Defendant’s agents began to
21
           speak, indicating the use of an automated telephone dialing system.
22
23      21. During this conversation, Plaintiff spoke to a representative, who indicated that

24         Defendant was attempting to collect a debt; Plaintiff told the representative that he was
25         going through a hard time and did not have money to make a payment; Further, Plaintiff
26
           reminded Defendant that he already spoke with them on two previous occasion
27
           concerning his situation.
28
                                                    -4-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 5 of 14 Page ID #:5



        22. There were several occasions where the Defendant called the Plaintiff multiple times in
 1
 2         one day; .

 3             a. On or about January 19, 2018 Plaintiff received three (3) calls from Defendant
 4
                   at 8:05 a.m., 9:38 a.m., and 1:06 p.m.;
 5
               b. On or about January 23, 2018 Plaintiff received four (4) calls from Defendant at
 6
 7                 8:16 a.m., 9:27 a.m., 10:59 a.m., and 12:00 p.m.;

 8             c. On or about February 5, 2018, Plaintiff received three (3) calls from Defendant
 9
                   at 8:54 a.m., 12:25 p.m., and 3:26 p.m.;
10
               d. On or about February 7, 2018, Plaintiff received three (3) calls from Defendant
11
12                 at 8:15 a.m., 10:58 a.m., and 3:25 p.m.;

13             e. On or about February 9, 2018, Plaintiff received three (3) calls from Defendant
14                 at 8:16 a.m., 9:38 a.m., and 3:20 p.m.
15
        23. Plaintiff also received numerous pre-recorded voicemail messages on his cell phone
16
           from Defendant.
17
18      24. Between January 20, 2018 and March 23, 2018, Defendant called Plaintiff

19         approximately seventy-five (75) times.
20
        25. Between March 23, 2018 and July 11, 2018, Defendant called Plaintiff approximately
21
           eighty (80) times.
22
23      26. Defendant called Plaintiff approximately one-hundred fifty-five (155) times on his

24         cellular phone after requesting to not be called on two (2) separate occasions.
25      27. The Federal Communications Commission (“FCC”) noted in its 2003 TCPA Order that
26
           a predictive dialer is “equipment that dials numbers and, when certain computer software
27
           is attached, also assists telemarketers in predicting when a sales agent will be available
28
                                                    -5-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 6 of 14 Page ID #:6



           to take calls. The hardware, when paired with certain software, has the capacity to store
 1
 2         or produce numbers and dial those numbers at random, in sequential order, or from a

 3         database of numbers.” 2003 TCPA Order, 18 FCC Rcd at 14091, para. 131.
 4
        28. The FCC further explained that the “principal feature of predictive dialing software is a
 5
           timing function, not number storage or generation.” Id.
 6
 7      29. Finally, the FCC stated that “a predictive dialer falls within the meaning and statutory

 8         definition of ‘automatic telephone dialing equipment’ and the intent of Congress.” Id.
 9
           at 14091-92, paras. 132-33.
10
        30. Defendant attempted to predict when Plaintiff was available by calling him at 8:05 a.m.
11
12         (January 27, 2018), 8:10 a.m. (January 28, 2018), and 8:18 a.m. (February 3, 2018).

13      31. Further, Defendant attempted to predict when Plaintiff was available by calling him at
14         11:22 a.m. (February 6, 2018), 10:58 a.m. (February 7, 2018), 10:56 a.m. (February 8,
15
           2018), 10:11 a.m. (February 9, 2018), 11:03 a.m. (February 10, 2018), 10:06 a.m.
16
           (February 11, 2018), and 10:55 a.m. (February 12, 2018).
17
18      32. The Defendant’s conduct of attempting to predict when Plaintiff was available is further

19         illustrated throughout the call history between December 2017 and July 2018.
20
        33. Defendant’s calls were excessive and done with the purpose of attempting to harass
21
           Plaintiff into making a payment on the account.
22
23      34. The calls violated the FDCPA and RFDCPA in multiple ways, including but not limited

24         to:
25               a. Engaging in conduct the natural consequence of which is to harass, oppress or
26
                    abuse any person in connection with the collection of a debt (15 U.S.C. § 1692d);
27
28
                                                     -6-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 7 of 14 Page ID #:7



               b. Using unfair or unconscionable means in an attempt to collect a debt (15 U.S.C.
 1
 2                 § 1692f);

 3             c. Causing a telephone to ring or engaging any person in telephone conversation
 4
                   repeatedly or continuously with intent to annoy, abuse, or harass any person at
 5
                   the called number (15 U.S.C. § 1692d(5));
 6
 7             d. Causing a telephone to ring repeatedly or continuously to annoy the person

 8                 called (Cal. Civ. Code § 1788.11(d));
 9
               e. By collecting or attempting to collect a consumer debt and not complying with
10
                   Sections 1692b to 1692j of the FDCPA (Cal. Civ. Code § 178817).
11
12      35. The conduct was not only willful but was done with the intention of causing Plaintiff

13         such distress, so as to induce him to pay the debt.
14      36. Further, the conduct was done with such frequency so as to harass Plaintiff.
15
        37. Plaintiff works as a graphic artist.
16
        38. Plaintiff uses his cell phone for personal and work calls.
17
18      39. Plaintiff uses his cell phone to contact his clients about work he is doing for them and

19         receives calls from clients on his cell phone concerning work.
20
        40. The repeated phone calls from Defendant would interrupt Plaintiff’s work causing him
21
           to lose focus on his current job.
22
23      41. There is only one (1) phone line at work that is shared among multiple people. When

24         Defendant would call, someone at work would answer the phone and then have to
25         transfer the line to Plaintiff, causing Plaintiff to suffer extreme embarrassment and
26
           humiliation.
27
28
                                                     -7-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 8 of 14 Page ID #:8



        42. As a result of Defendant’s conduct, Plaintiff has sustained actual damages including but
 1
 2         not limited to, stress, anxiety, embarrassment, emotional and mental pain and anguish.

 3                                              COUNT I
 4
                              (Violations of the TCPA, 47 U.S.C. § 227)
 5
 6      43. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

 7         though fully stated herein.
 8
        44. Defendant violated the TCPA. Defendant’s violations include, but are not limited to the
 9
           following:
10
11             a. Within four years prior to the filing of this action, on multiple occasions,

12                 Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
13                 pertinent part, “It shall be unlawful for any person within the United States . . .
14
                   to make any call (other than a call made for emergency purposes or made with
15
                   the prior express consent of the called party) using any automatic telephone
16
17                 dialing system or an artificial or prerecorded voice — to any telephone number

18                 assigned to a . . . cellular telephone service . . . or any service for which the called
19
                   party is charged for the call.
20
               b. Within four years prior to the filing of this action, on multiple occasions,
21
22                 Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular

23                 telephone using an artificial prerecorded voice or an automatic telephone dialing
24
                   system and as such, Defendants knowing and/or willfully violated the TCPA.
25
        45. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled to an award
26
           of five hundred dollars ($500.00) in statutory damages, for each and every violation,
27
28         pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendants knowingly
                                                 -8-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 9 of 14 Page ID #:9



           and/or willfully violated the TCPA, Plaintiff is entitled to an award of one thousand five
 1
 2         hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C. §

 3         227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4
                                              COUNT II
 5
 6                              (Violations of the FDCPA, 15 U.S.C. § 1692)

 7      46. Plaintiffs incorporates herein by reference all of the above paragraphs of this complaint
 8
           as though fully set forth herein at length.
 9
        47. Defendant violated the FDCPA. Defendant’s violations include, but are not limited to,
10
11         the following:

12             a. Defendant violated the FDCPA by collecting or attempting to collect a consumer
13                 debt without complying with the provisions of Sections 1692b to 1692j,
14
                   inclusive, of Title 15 of the United States Code (Fair Debt Collection Practices
15
                   Act).
16
17             b. Defendant violated 15 U.S.C. § 1692d by causing a telephone to ring or engaging

18                 any person in telephone conversation repeatedly or continuously with intent to
19
                   annoy, abuse, or harass any person at the called number.
20
               c. Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable means
21
22                 in connection with the collection of an alleged debt.

23      48. Defendant’s acts, as described above, were done knowingly and willfully.
24
        49. As a result of the foregoing violations of the FDCPA, Defendant is liable to Plaintiffs
25
           for declaratory judgment that Defendant’s conduct violated the FDCPA, actual
26
           damages, statutory damages, and attorney’s fees and costs.
27
28
                                                     -9-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 10 of 14 Page ID #:10



                                                 COUNT III
 1
 2                 (Violation of the Rosenthal Fair Debt Collection Practices Act,
                                       CAL. CIV. CODE § 1788)
 3
 4       50. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint

 5          as though fully set forth herein at length.
 6       51. Defendant violated the RFDCPA. Defendants violations include, but are not limited to,
 7
            the following:
 8
                a. Defendant violated Cal. Civ. Code § 1788.11(d) by causing a telephone to ring
 9
10                  repeatedly or continuously to annoy the person called;

11              b. Defendant violated Cal. Civ. Code § 1788.17 by collecting or attempting to
12
                    collect a consumer debt without complying with the provisions of Sections
13
                    1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair Debt
14
15                  Collection Practices Act).

16                      i. Defendants violated Cal. Civ. Code § 1788.17 by violating 15 U.S.C. §
17                           1692d by engaging in conduct, the natural consequence of which is to
18
                             harass, oppress or abuse any person in connection with the collection of
19
                             the alleged debt; and
20
21                      ii. Defendant violated Cal. Civ. Code § 1788.17 by violating 15 U.S.C. §
22                           1692d(5) by causing Plaintiff’s phone to ring or engaging Plaintiff in
23
                             telephone conversations repeatedly;
24
                       iii. Defendant violated CAL. CIV. CODE § 1788.17 by violating 15 U.S.C.
25
26                           § 1692f by using unfair or unconscionable means in connection with the

27                           collection of an alleged debt; and
28
                                                      - 10 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 11 of 14 Page ID #:11



         52. Defendant’s acts, as described above, were done intentionally with the purpose of
 1
 2          coercing Plaintiff to pay the alleged debt.

 3       53. As a result of the foregoing violations of the RFDCPA, Defendants are liable to Plaintiff
 4
            for actual damages, statutory damages, and attorneys’ fees and costs.
 5
                                                 COUNT IV
 6
 7                                       (Intrusion Upon Seclusion)

 8       54. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
 9
            as though fully set forth herein at length.
10
         55. Restatement of the Law, Second, Torts § 652(b) defines intrusion upon seclusion as,
11
12          “One who intentionally intrudes…upon the solitude or seclusion of another, or his

13          private affairs or concerns, is subject to liability to the other for invasion of privacy, if
14          the intrusion would be highly offensive to a reasonable person.”
15
         56. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are not
16
            limited to, the following:
17
18              a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

19                  solitude and seclusion by engaging in harassing phone calls in an attempt to
20
                    collect on an alleged debt despite numerous requests for the calls to cease.
21
                b. The number and frequency of the telephone calls to Plaintiff by Defendant after
22
23                  several requests for the calls to cease constitute an intrusion on Plaintiff’s

24                  privacy and solitude.
25              c. Defendant’s conduct would be highly offensive to a reasonable person as
26
                    Plaintiff received calls that often-interrupted Plaintiff’s work and sleep schedule.
27
28
                                                      - 11 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 12 of 14 Page ID #:12



                d. Defendant’s acts, as described above, were done intentionally with the purpose
 1
 2                  of coercing Plaintiff to pay the alleged debt.

 3       57. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to
 4
            Plaintiff for actual damages.
 5
                                                 COUNT V
 6
 7                             (Exemplary Damages – Punitive Damages)

 8       58. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
 9
            as though fully set forth herein at length.
10
         59. Cal. Civ. Code § 3294(a) allows a Plaintiff to recover punitive damages “where it is
11
12          proven by clear and convincing evidence that the defendant has been guilty of

13          oppression, fraud, or malice.”
14       60. Cal. Civ. Code § 3294(c)(1) defines “malice” as “conduct which is intended by the
15
            defendant to cause injury to the plaintiff or despicable conduct which is carried on by
16
            the defendant with a willful and conscious disregard for the safety of others.
17
18       61. Cal. Civ. Code § 3294(c)(2) defines “oppression” as “despicable conduct that subjects a

19          person to cruel and unjust hardship in conscious disregard of that person’s rights.”
20
         62. Plaintiff is informed and believes that the aforesaid conduct was malicious and
21
            oppressive, as those terms are defined by Cal. Civ. Code §§ 3294(c)(1) and 3294(c)(2),
22
23          as Defendant’s conduct was done in complete conscious disregard of Plaintiff’s rights.

24       63. Defendant was aware that Plaintiff had requested to not be called on his cell phone and
25          Defendant continued its bombardment of harassing phone calls to Plaintiff in violation
26
            of the TCPA, FDCPA, RFDCPA and Plaintiff’s privacy rights.
27
28
                                                      - 12 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 13 of 14 Page ID #:13



         64. As a result of Defendant’s conduct and violations, Defendant is liable to Plaintiff for
 1
 2           punitive damages.

 3                                      PRAYER FOR RELIEF
 4
             WHEREFORE, Plaintiff David Garcia respectfully requests judgment be entered
 5
      against Defendant, Citibank N.A., for the following:
 6
 7               A. Declaratory judgment that Defendant violated the FDCPA and RFDCPA;

 8               B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
 9
                 C. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
10
                 D. Cost and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);
11
12               E. Statutory damages of $1,000.00 pursuant to the RFDCPA, Cal. Civ. Code

13                  §1788.30(b);
14               F. Actual damages pursuant to Cal. Civ. Code §1788.30(a);
15
                 G. Costs and reasonable attorneys’ fees pursuant to the RFDCPA, Cal. Civ. Code
16
                    §1788.30(c);
17
18               H. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

19                  227(b)(3)(C);
20
                 I. Punitive damages to be determined at trial, for the sake of example and
21
                    punishing Defendant for their malicious conduct, pursuant to Cal. Civ. Code §
22
23                  3294(a).

24               J. Awarding Plaintiff any pre-judgment and post-judgment interest as may be
25                  allowed under the law; and
26
                 K. Any other relief that this Honorable Court deems appropriate.
27
28
                                                     - 13 -
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:18-cv-09413-PSG-SK Document 1 Filed 11/05/18 Page 14 of 14 Page ID #:14



                                    DEMAND FOR JURY TRIAL
 1
 2         Please take notice that Plaintiff demands a trial by jury in this action.

 3
 4
                                                              RESPECTFULLY SUBMITTED,
 5
        Dated: November 5, 2018
 6                                                             By: /s/ Youssef H. Hammoud
 7                                                               Lauren Tegan Rodkey
                                                                 Youssef H. Hammoud
 8                                                               Price Law Group, APC
                                                                 6345 Balboa Blvd, Suite 247
 9                                                               Encino, CA 91316
                                                                 T: (818) 600-5564
10                                                               F: (818) 600-5464
11                                                               E: tegan@pricelawgroup.com
                                                                 E: youssef@pricelawgroup.com
12
                                                                  Attorneys for Plaintiff
13                                                                David Garcia
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     - 14 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
